Case 2:17-cv-01979-JMA-AYS Document 47 Filed 06/10/20 Page 1 of 3 PageID #: 157



 UNITED STATES DISTRICT COURT                                  For Online Publication Only
 EASTERN DISTRICT OF NEW YORK                                                                FILED
 -------------------------------------------------------X                                    CLERK
 RONY COMPERE,
                                                                                   6/10/2020 1:29 pm
                           Plaintiff,                                                U.S. DISTRICT COURT
                                                                                EASTERN DISTRICT OF NEW YORK
         -against-                                             ORDER                 LONG ISLAND OFFICE
                                                               17-CV-1979 (JMA) (AYS)
 DETECTIVE BRIAN STEVENS, et al,

                            Defendants.
 -------------------------------------------------------X
 AZRACK, District Judge:

         On April 5, 2017 pro se plaintiff Rony Compere initiated a civil action against Detective

 Brian J Stevens, Detective Jason Paglino, Detective Daniel J. Murphy, LT Steven Webber, and

 Captain John Rowan (collectively, “defendants.”)

         On December 11, 2019, the defendants filed a request for a pre-motion conference

 concerning a motion for summary judgment. (ECF No. 44.) Plaintiff never responded to the letter.

 On February 14, 2020, this Court issued an Order directing that plaintiff to either (1) file an

 opposition to defendants’ pre-motion conference letter, or (2) indicate by letter to the Court that

 he does not wish to file an opposition but still intends to prosecute this lawsuit. A response was

 due by March 13, 2020. Plaintiff was warned that failure to respond may result in dismissal of the

 action for failure to prosecute. A copy of the order was mailed to plaintiff at the address listed on

 the docket sheet.

         On February 28, 2020, the Order was returned to the Court marked “Return-released.” On

 March 2, 2020, an additional copy of the Order mailed to the plaintiff was returned to the Court

 marked “Not deliverable as addressed, unable to forward.” To date, plaintiff has not responded to

 the pre-motion conference request or otherwise communicated with the Court.
Case 2:17-cv-01979-JMA-AYS Document 47 Filed 06/10/20 Page 2 of 3 PageID #: 158



        Rule 41(b) provides, “[i]f the plaintiff fails to prosecute or to comply with these rules or a

 court order, a defendant may move to dismiss the action or any claim against it.” Fed. R. Civ. P.

 41(b). The Second Circuit considers five principal factors when reviewing a district court’s order

 of dismissal for failure to prosecute:

                (1) the duration of the plaintiff’s failures, (2) whether plaintiff had
                received notice that further delays would result in dismissal, (3)
                whether defendant is likely to be prejudiced by further delay, (4)
                whether the district judge has taken care to strike the balance
                between alleviating the court calendar congestion and protecting the
                party’s right to due process and a fair chance to be heard, and (5)
                whether the judge has adequately assessed the efficacy of lesser
                sanctions.

 Shannon v. Gen. Elec. Co., 186 F.3d 186, 193–94 (2d Cir. 1999) (quoting Nita v. Conn. Dep’t of

 Envtl. Prot., 16 F.3d 482, 485 (2d Cir. 1994)). Generally, no single factor is dispositive. Id. at

 194.

        Plaintiff has failed to respond to the defendant’s pre-motion conference request and the

 Court’s Order. The Court warned plaintiff that failure to respond could result in the dismissal of

 the case. Additionally, when Plaintiff first filed his complaint, the Court’s Pro Se Office sent him

 a letter informing him that:

        It is your duty to prosecute your case and to keep this office informed of a current
        mailing address. All address changes must be submitted in writing. Failure to
        provide a current mailing address may result in your case being dismissed for
        failure to prosecute pursuant to Fed. R. Civ. P. 4l(b).

 (ECF No. 4.)
Case 2:17-cv-01979-JMA-AYS Document 47 Filed 06/10/20 Page 3 of 3 PageID #: 159



         Plaintiff’s failure to comply with the Court’s Order and to provide a current address

 constitutes grounds for dismissal. Accordingly, this case is dismissed for failure to prosecute.

         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

 would not be taken in good faith and therefore -in -
                                                    forma   pauperis status is denied for the purpose
                                                      - - - ------

 of any appeal. See Coppedge v. United States, 369 U.S. 438 (1962).

         The Clerk of the Court is directed to mail a copy of this Order to Plaintiff and to close this

 case.

 SO ORDERED.

 Dated: June 10, 2020
 Central Islip, New York
                                                                /s/ JMA
                                                        JOAN M. AZRACK
                                                        UNITED STATES DISTRICT JUDGE
